
	
		II
		110th CONGRESS
		2d Session
		S. 2560
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2008
			Mr. Kerry (for himself
			 and Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To create the income security conditions and family
		  supports needed to ensure permanency for the Nation’s unaccompanied youth, and
		  for other purposes.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Reconnecting Youth to Prevent
			 Homelessness Act of 2007.
			(b)Table of
			 contents
				
					Sec. 1. Short title; etc.
					Title I—Prevention of Unaccompanied Situations Among Child
				Welfare Groups
					Sec. 101. Curtailment of involuntary separation of children
				from their families.
					Sec. 102. Unaccompanied youth access to the child welfare
				system.
					Sec. 103. Discharge from child welfare system.
					Title II—Extension of Child Welfare Services to Older
				Youth
					Sec. 201. Eligibility for foster care maintenance payments and
				adoption assistance payments through age 20.
					Sec. 202. Improvements to John H. Chafee Foster Care
				Independence Program.
					Title III—Young Family Concerns
					Sec. 301. TANF State plan amendment.
					Sec. 302. Adult-supervised living arrangements.
					Sec. 303. Suspension of time limit for young adult parent
				involved in education or training.
					Sec. 304. Transitional compliance.
					Sec. 305. Sanction protections for minor parents.
					Sec. 306. Teen parent study and report.
					Title IV—Work Opportunities
					Sec. 401. Inclusion of homeless youth as qualified population
				for Work Opportunity Credit.
				
			IPrevention of
			 Unaccompanied Situations Among Child Welfare Groups
			101.Curtailment of
			 involuntary separation of children from their familiesSection 471(a) of the
			 Social Security Act (42 U.S.C. 671(a))
			 is amended—
				(1)by striking
			 and at the end of paragraph (26);
				(2)by striking the
			 period at the end of paragraph (27) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(28)provides that the
				State shall have in effect such laws and procedures as are necessary to ensure
				that—
							(A)a child may not be
				placed in foster care under the responsibility of the State solely because the
				family with which the child is living is homeless (as defined in paragraph (2)
				of section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11434a)) or living in substandard housing (as defined in section 204(b)(11) of
				the National Housing Act) or a
				dwelling unit that is experiencing severe physical problems (as defined in
				subparagraph (F) of such section); and
							(B)the State will
				work with the family and State housing authorities to secure permanent housing
				for any family that includes a minor child and is homeless or at risk of
				becoming
				homeless.
							.
				102.GAO report on
			 unaccompanied youth access to the child welfare systemNot later than 12 months after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit a report to the Committee on Ways and Means of the House of
			 Representatives and the Committee on Finance of the Senate on the policies and
			 practices of States regarding access to child welfare services (including
			 services related to foster care and adoption) that are financed pursuant to
			 part B or E of title IV of the Social Security Act (42 U.S.C. 601 et seq.) by
			 children who have attained 13 years of age and that considers the use of
			 runaway and homeless situations as risk assessment factors for determining the
			 appropriateness of placement in the child welfare system. Such report shall
			 include—
				(1)an inventory of such policies and
			 practices;
				(2)an assessment of the effectiveness of such
			 policies and practices; and
				(3)recommendations for such Federal or State
			 legislation or administrative action as the Comptroller General determines
			 appropriate.
				103.Discharge from
			 child welfare system
				(a)State Plans
			 Required To Describe State Policies and Procedures Regarding Runaway or Missing
			 Foster ChildrenSection 471(a) of the
			 Social Security Act (42 U.S.C.
			 671(a)), as amended by section 101, is amended—
					(1)by striking
			 and at the end of paragraph (27);
					(2)by
			 striking the period at the end of paragraph (28) and inserting ;
			 and; and
					(3)by adding at the
			 end the following:
						
							(29)describes the
				written policies and procedures of the State that are designed to reduce the
				incidence of children missing or running away from foster care, and to locate
				and return such children to foster
				placements.
							.
					(b)Judicial Review
			 of Permanency Plan for Child Leaving Foster CareSection
			 475(5)(C) of such Act (42 U.S.C. 675(5)(C)) is amended—
					(1)by striking
			 and (iii) and inserting (iii); and
					(2)by inserting
			 before the semicolon at the end the following: ; and (iv) procedural
			 safeguards shall be applied to assure that the final permanency hearing
			 regarding the transition of the child from foster care to a planned, permanent
			 living arrangement or independent living is held in a family or juvenile court
			 or another court (including a tribal court) of competent
			 jurisdiction;.
					(c)Review of Steps
			 Taken To Ensure Appropriate Housing for Children Leaving Foster
			 CareSection 475(5)(C)(iii) of such Act (42 U.S.C.
			 675(5)(C)(iii)) is amended by inserting , and reviews all documentation
			 of the efforts to secure a permanent living arrangement for the child upon
			 emancipation from foster care before ; and.
				(d)Modification of
			 Case Plan RequirementsSection 475(1)(D) of such Act (42 U.S.C.
			 675(1)(D)) is amended to read as follows:
					
						(D)Where appropriate, for a child who has
				attained 14 years of age (and, at State option, any other child), a written
				description of the programs and services that will facilitate the transition of
				the child from foster care to independent living, including a discussion of the
				appropriateness of the services that have been provided to the child under the
				plan. The plan for such child shall also include documentation of the steps the
				agency is taking to ensure a permanent placement with a family or other adult
				connection for the child, and a permanent living arrangement. In the case of a
				child who has attained 17 years of age or with a permanency goal of
				emancipation, the plan shall include documentation of the child's permanent
				living arrangement upon
				emancipation.
						.
				IIExtension of
			 Child Welfare Services to Older Youth
			201.Eligibility for
			 foster care maintenance payments and adoption assistance payments through age
			 20
				(a)Foster Care
			 Maintenance PaymentsSection 472 of the
			 Social Security Act (42 U.S.C. 672) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)EligibilityEach
				State with a plan approved under this part shall make foster care maintenance
				payments on behalf of—
									(A)each child who has
				been removed from the home of a relative specified in section 406(a) (as in
				effect on July 16, 1996) into foster care if the removal and foster care
				placement met, and the placement continues to meet, the requirements of
				paragraph (2) of this subsection; and
									(B)each child who is
				an individual described in subsection (j)(2) of this section who has entered
				foster care under the responsibility of the State if the foster care placement
				met and continues to meet the requirements of paragraph (3) of this
				subsection.
									;
						(B)in the heading of
			 paragraph (2), by inserting applicable
			 to minors after requirements; and
						(C)by adding at the
			 end the following:
							
								(5)Foster care
				placement requirements applicable to children who have attained the age of
				majorityThe foster care placement of a child who is an
				individual described in subsection (j)(2) meets the requirements of this
				paragraph if—
									(A)the foster care
				placement is in accordance with a voluntary placement agreement entered into by
				the individual;
									(B)the individual’s
				placement and care meet the requirement of paragraph (2)(B) of this subsection;
				and
									(C)(i)the individual has been
				placed in a foster family home, child-care institution, or dwelling described
				in subsection (b)(3)(C); or
										(ii)the individual has secured a
				dwelling described in subsection
				(b)(3)(D).
										;
						(2)in subsection
			 (b)—
						(A)by striking
			 or at the end of paragraph (1);
						(B)by striking the
			 period at the end of paragraph (2) and inserting , or;
			 and
						(C)by adding at the
			 end the following:
							
								(3)in the case of a
				child who is an individual described in subsection (j)(2)—
									(A)in a home
				described in paragraph (1), in accordance with the payment rules set forth in
				paragraph (1);
									(B)in an institution
				described in paragraph (2), in accordance with the payment rules set forth in
				paragraph (2);
									(C)in a dwelling
				operated by an agency that provides social services to children and their
				families which supplements, supports, or substitutes parental care and
				supervision for the purpose of safeguarding and promoting the welfare of
				children, and that meets such standards for licensure or approval as are
				established by the State for the provision of the services, whether the
				payments therefor are made to the agency or directly to the individual;
				or
									(D)in housing rented
				or leased by the
				individual.
									;
						(3)in subsection (e),
			 by inserting minor before child who;
					(4)in subsection
			 (f)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking a minor and inserting a child;
			 and
							(ii)by
			 striking the minor and inserting the child (or, if the
			 child has attained 18 years of age, the child himself or herself);
			 and
							(B)in paragraph
			 (2)—
							(i)by
			 striking a minor child and inserting a child (or, if the
			 child has attained 18 years of age, the child himself or herself);
			 and
							(ii)by
			 inserting (if the child is a minor) after obligations of
			 the parents or guardians; and
							(5)by adding at the
			 end the following new subsection:
						
							(j)In this section,
				the term child means—
								(1)a minor child;
				and
								(2)an individual
				who—
									(A)has not attained
				21 years of age; and
									(B)has been
				emancipated from foster care under the responsibility of the State by reason of
				attaining the age of
				majority.
									.
					(b)Adoption
			 Assistance Payments
					(1)In
			 generalSection 473(a)(1)(A) of such Act (42 U.S.C. 673(a)(1)(A))
			 is amended by inserting who have not attained 21 years of age
			 after special needs.
					(2)Conforming
			 amendmentSection 473(a)(4)(A) of such Act (42 U.S.C.
			 673(a)(4)(A)) is amended by striking the age of eighteen and all
			 that follows through twenty-one and inserting 21 years of
			 age.
					(c)Conforming
			 AmendmentSection 474(a)(1) of such Act (42 U.S.C. 674(a)(1)) is
			 amended by striking under section 472 for children in foster family
			 homes or child-care institutions and inserting in accordance
			 with section 472.
				202.Improvements to
			 John H. Chafee Foster Care Independence Program
				(a)Increase in
			 Annual Authorization LevelSection 477(h)(1) of the
			 Social Security Act (42 U.S.C.
			 677(h)(1)) is amended by striking $140,000,000 and inserting
			 $200,000,000.
				(b)Expansion of
			 Eligibility for ServicesSection 477 of such Act (42 U.S.C. 677)
			 is amended—
					(1)in
			 subsection (a)—
						(A)in paragraph (1),
			 by striking 18 and inserting 14; and
						(B)in paragraph (5),
			 by striking between 18 and 21 and inserting who have
			 attained 18 years of age, and who have not attained 25 years of
			 age;
						(2)in
			 each of subsections (b)(3)(A) and (b)(3)(B), by striking 21 and
			 inserting 25;
					(3)in
			 subsection (i)—
						(A)in paragraph (2),
			 by striking youths adopted from foster care after attaining age
			 16 and inserting youths in or exiting from foster care after
			 attaining 14 years of age; and
						(B)by striking
			 paragraph (3) and redesignating paragraphs (4) through (6) as paragraphs (3)
			 through (5), respectively.
						(c)Authority To Use
			 Program Funds To Provide Independent Living Services and Education and Training
			 Vouchers for Children Who Exit Foster Care to Guardianship or Adoption After
			 Age 14
					(1)Independent
			 living servicesSection 477(a) of such Act (42 U.S.C. 677(a)) is
			 amended—
						(A)by striking
			 and at the end of paragraph (5);
						(B)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(7)to provide the
				services referred to in this subsection to children who, after attaining 14
				years of age, have left foster care for kinship guardianship or
				adoption.
								.
						(2)Education and
			 training vouchersSection 477(i)(2) of such Act (42 U.S.C.
			 677(i)(2)) is amended by striking from foster care after attaining age
			 16 and inserting or entering kinship guardianship from foster
			 care after attaining 14 years of age.
					(d)Eligibility of
			 Private Service Providers for FundsSection 477(b)(2) of such Act
			 (42 U.S.C. 677(b)(2)) is amended by adding at the end the following:
					
						(G)Distribute funds
				provided to the State under this section among a diverse range of qualified
				providers of services that are private entities, and ensure that the entities
				have equal opportunity to receive the
				funds.
						.
				(e)Expansion of
			 Program EvaluationsSection 477(g)(1) of such Act (42 U.S.C.
			 677(g)(1)) is amended—
					(1)in
			 the first sentence, by inserting , and of model programs that focus on
			 improving outcomes for youth aging out of care in the areas of education,
			 employment, personal development, and housing after
			 significance;
					(2)in the second
			 sentence, by striking and personal development and inserting
			 mental and physical health, personal development, and housing, and on
			 the use of room and board services and how the use of the services improve
			 housing outcomes for youth; and
					(3)in
			 the third sentence, by inserting , where practicable, before
			 random assignment.
					(f)Improving
			 Awareness of Available Services
					(1)Duties of the
			 secretarySection 477 of such Act (42 U.S.C. 677) is amended by
			 adding at the end the following new subsection:
						
							(j)Distribution of
				Information About Other Related ProgramsTo improve access to the
				array of services available to youth transitioning out of foster care and
				assist States in leveraging available resources, the Secretary shall provide
				for the efficient distribution to States and local areas of information about
				Federal programs, other than the program established by this section, that may
				assist youth in their transition to self-sufficiency and provide guidance on
				how to access services under the
				programs.
							.
					(2)Duties of the
			 stateSection 477(b)(3) of such Act (42 U.S.C. 677(b)(3)) is
			 amended—
						(A)by redesignating
			 subparagraphs (H) through (J) as subparagraphs (I) through (K), respectively;
			 and
						(B)by inserting after
			 subparagraph (F) the following:
							
								(G)A certification by the chief executive
				officer that, when or before a child leaves foster care under the
				responsibility of the State, the State will inform the child of the full range
				of available financial, housing, counseling, health, public benefit employment,
				and education services, and other appropriate support and services for which
				the child is
				eligible.
								.
						IIIYoung Family
			 Concerns
			301.TANF State plan
			 amendmentSection 402(a)(1)(A)
			 of the Social Security Act (42 U.S.C.
			 602(a)(1)(A)) is amended by adding at the end the following new clause:
				
					(vii)Identify the
				education and training, living arrangement, and other services needs of
				individuals described in section 408(a)(5)(B)(ii) who are potentially eligible
				to receive assistance under the State program funded under this part and
				establish policies, procedures, and strategies to address the
				needs.
					.
			302.Adult-supervised
			 living arrangementsSection
			 408(a)(5)(B) of the Social Security
			 Act (42 U.S.C. 608(a)(5)(B)) is amended—
				(1)by striking clause
			 (i) and inserting the following:
					
						(i)Provision of
				adult-supervised living arrangementIn the case of an individual
				who is described in clause (ii), the State agency referred to in section
				402(a)(4) shall provide or ensure the provision of a second chance home,
				maternity group home, transitional living youth project, or other appropriate
				adult-supervised supportive living arrangement, taking into consideration the
				needs, concerns, and wishes of the individual, unless the State agency
				determines that the individual’s current living arrangement is appropriate, and
				therefore, shall require that the individual and the minor child referred to in
				subparagraph (A)(ii)(II) reside in such living arrangement as a condition of
				the continued receipt of assistance under the State program funded under this
				part attributable to funds provided by the Federal Government (or in an
				alternative appropriate arrangement, should circumstances change and the
				current arrangement cease to be
				appropriate).
						;
				(2)in clause
			 (ii)—
					(A)by redesignating
			 subclauses (III) and (IV) as subclauses (V) and (VI), respectively; and
					(B)by inserting after
			 subclause (II) the following:
						
							(III)the individual
				is a homeless youth;
							(IV)the individual is
				a street
				youth;
							;
					(3)by redesignating
			 clause (iii) as clause (vi) and inserting after clause (ii) the
			 following:
					
						(iii)Disclosure of
				adult-supervised living arrangement options to individualThe
				State agency shall ensure that individuals described in subparagraph (A)(ii)
				who are applicants or recipients of assistance are fully informed of all
				adult-supervised living arrangement options that satisfy the requirement of
				this subsection, and provide the individual the opportunity to request a
				specific adult-supervised living arrangement.
						(iv)Determination of
				adult-supervised living arrangementIn determining the
				appropriateness of the individual’s current living arrangement in clause (i)
				and considering the individual’s request for a specific adult-supervised living
				arrangement in clause (iii), the State agency shall provide a written
				explanation of the determination, including a statement regarding the right to
				appeal the determination under clause (v), to the individual, if the
				determination is other than the adult-supervised living arrangement requested
				by the individual.
						(v)Right to appeal
				adult-supervised living arrangementIf the State agency’s
				determination of appropriate adult-supervised living arrangement in clause (i)
				is other than the adult-supervised living arrangement requested by the
				individual in clause (iii), the individual shall have a right to appeal the
				State agency’s decision through appeal and dispute resolution mechanisms
				available in the State.
						;
				and
				(4)by adding at the
			 end the following:
					
						(vi)DefinitionsIn
				this subparagraph:
							(I)Transitional
				living youth projectThe term transitional living youth
				project has the same meaning as provided in section 387(6) of the
				Juvenile Justice and Delinquency Prevention Act
				of 1974.
							(II)Homeless
				youthThe term homeless youth has the same meaning
				as provided in section 387(3) of the Juvenile
				Justice and Delinquency Prevention Act of 1974.
							(III)Street
				youthThe term street youth has the same meaning as
				provided in section 387(5) of the Juvenile
				Justice and Delinquency Prevention Act of
				1974.
							.
				303.Suspension of
			 time limit for young adult parent involved in education or
			 trainingSection 408(a)(7)(B)
			 of the Social Security Act (42 U.S.C.
			 608(a)(7)(B)) is amended—
				(1)in the heading, by
			 striking Minor child
			 exception and inserting Age exceptions; and
				(2)by striking
			 clauses (i) and (ii) and inserting the following:
					
						(i)a
				minor child, and not the head of a household or married to the head of a
				household; or
						(ii)was pregnant or a
				parent, and—
							(I)had not attained
				20 years of age, and was meeting all program requirements relating to
				education, training and living arrangements; or
							(II)had attained 20
				but not 21 years of age, and was scheduled to complete all program requirements
				relating to education or
				training.
							.
				304.Transitional
			 complianceSection 408(a) of
			 the Social Security Act (42 U.S.C.
			 608(a)) is amended—
				(1)in
			 paragraph (4), by striking “if” and all that follows and inserting “if—
					
						(A)the individual does
				not participate in—
							(i)educational
				activities directed toward the attainment of a high school diploma or its
				equivalent; or
							(ii)an alternative
				educational or training program that has been approved by the State; and
							(B)91 days have
				elapsed since the State has notified the individual that the individual is in
				violation of this paragraph.
						;
				and
				(2)in paragraph
			 (5)(A)(i), by inserting , and 91 days have elapsed since the State has
			 notified the individual that the individual is in violation of this
			 paragraph before the period.
				305.Sanction
			 protections for minor parentsSection 408(a) of the
			 Social Security Act (42 U.S.C. 608(a))
			 is amended by adding at the end the following:
				
					(12)A
				State to which a grant is made under section 403 of this Act shall not impose a
				sanction on a recipient of assistance under the State program funded under this
				part who is an individual described in paragraph (4) or (5)(B)(ii) of this
				subsection and whose household includes a minor who has received assistance
				under the State program funded under this part attributable to funds provided
				by the Federal Government or under the food stamp program, as defined in
				section 3(h) of the Food Stamp Act of
				1977, unless the State has established procedures that help
				recipients of assistance under the State program funded under this part
				understand, avoid, or end sanctions, and has applied the procedures to the
				recipient.
					.
			306.Teen parent
			 study and reportSection 413
			 of the Social Security Act (42 U.S.C.
			 613) is amended by adding at the end the following:
				
					(k)Teen Parent
				Study and Report
						(1)Study of tanf
				recipientsThe Secretary shall conduct a study of recipients of
				assistance under State programs funded under this part who are parents and have
				not attained 20 years of age to determine the following:
							(A)Whether State data
				on the number of such recipients is accurately reflected in Federal data,
				including an examination of the extent to which such recipients who are members
				of a family are not reflected in the data, and an examination of the extent to
				which Federal estimation methods do not reflect the number of such recipients
				in a State.
							(B)What assessment
				procedures are utilized with such recipients, and whether there appear to be
				best practices that consider such issues as whether the recipient has an
				educational barrier such as a learning disability or mental health
				problem.
							(C)Whether localities
				appear to have adequate and appropriate services that meet the needs of such
				recipients in areas such as infant care, education, training, and mental
				health, for services such as appropriate housing, mental health, and
				alternative education, whether staff assist teen parents in researching and
				locating such services including an appropriate living arrangement, and the
				extent to which such recipients who have not completed high school or the
				equivalent are encouraged to engage in education or work.
							(D)How State rules
				providing that, in determining the eligibility of such recipients for such
				assistance, the income of the recipient is deemed to include the income of any
				parents with whom such recipient is living appear to have affected the extent
				to which such recipients who are members of a family with income less than 200
				percent of the poverty line (as defined in section 673(2) of the Omnibus Budget
				Reconciliation Act of 1981, including any revision required by such section,
				applicable to a family of the size involved) are able to participate in State
				programs funded under this part.
							(E)Demographic
				information such as—
								(i)the age of such
				recipients;
								(ii)the amount of
				time such recipients received such assistance in a given year;
								(iii)the number of
				children that such recipients have;
								(iv)school attainment
				by such recipients, by age;
								(v)the employment
				status of such recipients, such as whether a recipient has ever worked or has
				worked while in school;
								(vi)the child care
				arrangements of such recipients; and
								(vii)the living arrangements of such
				recipients.
								(2)Study of
				low-income teen parents who are not tanf recipientsThe Secretary
				shall conduct a study of a representative sample of low-income (as determined
				by the Secretary) teen parents who are not recipients of assistance under a
				State program funded under this part, to determine the following:
							(A)Whether the teen
				parent sought to apply for such assistance.
							(B)Whether a teen
				parent who indicated to a State a desire to apply for such assistance received
				an application for such assistance.
							(C)Whether a teen
				parent who applied for such assistance was subsequently contacted by the State
				agency responsible for operating a State program funded under this part.
							(3)Report to
				congress
							(A)In
				generalNot later than 3 years after the date of enactment of
				this subsection, the Secretary shall submit a report to Congress that contains
				the findings of the studies required by this subsection and recommendations
				regarding such issues as how to improve data reporting, State plans, State
				best practice information sharing, and assessments.
							(B)Advisory
				groupThe Secretary shall establish an advisory group consisting
				of representatives from organizations that work with parents who have not
				attained 20 years of age, to provide advice to the Secretary on questions
				relating to such parents that should be investigated and to provide comments to
				accompany the recommendations contained in the report under subparagraph
				(A).
							.
			IVWork
			 Opportunities
			401.Inclusion of
			 homeless youth as qualified population for Work Opportunity Credit
				(a)In
			 GeneralParagraph (1) of section 51(d) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (H), by striking the period at the end of subparagraph (I) and
			 inserting , or, and adding at the end the following new
			 subparagraph:
					
						(J)a qualified
				homeless
				youth.
						.
				(b)Qualified
			 Homeless YouthSubsection (d) of section 51 of such Code is
			 amended by redesignating paragraphs (11) through (13) as paragraphs (12)
			 through (14), respectively, and by inserting after paragraph (10) the following
			 new paragraph:
					
						(11)Qualified
				homeless youthThe term qualified homeless youth
				means any individual who is certified by the designated local agency—
							(A)as having attained
				age 16 but not age 25 on the hiring date; and
							(B)as being described
				in paragraph (2) of section 725 of the McKinney-Vento Homeless Assistance Act
				(42 U.S.C. 11434a), as in effect on the date of the enactment of this
				paragraph, on the hiring
				date.
							.
				(c)Effective
			 DateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
				
